Citation Nr: 9908114	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to September 
1969.

The Board further notes that the veteran indicated that his 
rate of nonservice-connected disability pension had not been 
adjusted following the termination of his social security 
benefits and separation from his wife.  Transcript, pp. 10-
11.  This is referred to the RO for further action as 
necessary.  


FINDINGS OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's current psychiatric symptomatology and 
any incident of service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. §§  
5107(a), 7109 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service entrance examination, dated in August 
1966, indicated no psychiatric abnormalities.  On a report of 
medical history, completed on the same day, the veteran 
reported no history of nervous trouble, loss of memory, 
depression, nightmares or difficulty sleeping.  

The veteran's service medical records in July 1968 indicated 
that a joint interview was held in the unit with the 
commanding officer, a social worker, and the veteran, 
regarding recent unit problems.  

On July 23, 1969 the veteran's service medical records 
indicated that he was picked up by the German police for 
public nakedness.  The veteran was noted to be afraid of a 
fly at the military police station.  Impressions of probable 
acute schizophrenic reaction and rule out drug ingestion were 
indicated.  The veteran was hospitalized from July 23 to July 
28, 1969 with a diagnosis of paranoid personality.  

The veteran was hospitalized again from July 30 to August 29, 
1969 with a diagnosis of schizophrenic reaction for 
psychiatric observation.  On admission the veteran presented 
with psychomotor retardation, autistic and concrete ideation, 
inappropriate affect, paranoid delusions and auditory 
hallucinations.  A nurse noted that the veteran was known to 
use drugs.  The veteran left the hospital without leave on 
two occasions, and returned, appearing drugged, and reporting 
that he had been staring at the sun and had heard voices.  A 
diagnosis of paranoid type schizophrenic reaction manifested 
by psychomotor retardation, autistic and concrete ideation, 
inappropriate affect, paranoid delusions, and auditory 
hallucinations was indicated prior to transfer to the United 
States.  

The veteran was transferred to a hospital in the U.S. and 
remained hospitalized from August 29, 1969 to September 15, 
1969.  On admission, the examiner noted that the veteran had 
been hospitalized for extreme anger with symptoms of 
psychomotor retardation, concreteness of thinking, and 
hallucination.  The veteran reported homicidal ideation and 
stated that other soldiers teased and goaded him because of 
his imminent discharge from service.  No psychiatric disease 
was found on admission.  On discharge, following observation 
no psychiatric disease was found.  At discharge from 
hospitalization, the examiner noted that his affect was 
appropriate and he denied suicidal or homicidal ideation and 
hallucinations.  The veteran's insight and judgment were 
partial and he did not display hostility, suspiciousness or 
ideas of reference.

The veteran's separation medical examination, dated in 
September 1969, indicated no psychiatric diseases.  On a 
report of medical history, completed on the same day, the 
veteran indicated no history of nervous trouble, loss of 
memory, depression, frequent nightmares, or difficulty 
sleeping.

A psychiatric evaluation was conducted by B.N.J., M.D., in 
March 1991.  The veteran described a long-standing 
progressive series of difficulties with job-related 
stressors, which had produced a clinical major depressive 
syndrome.  The veteran reported difficulty concentrating and 
conceptualizing at work and significant difficulty with anger 
and frustration.  The veteran further reported a previous 
episode of a stress-type syndrome following being stationed 
in Vietnam.  He indicated that he could not concentrate and 
had a short attention span.  He stated that he was 
hospitalized and then discharged from the military.  Dr. 
B.N.J. indicated that the veteran's affect was constricted, 
but not inappropriate, and his mood was stable and moderately 
depressed.  The veteran denied suicidal ideation, but 
indicated violent revengeful thoughts when he was 
overwhelmingly frustrated.  Dr. B.N.J. indicated diagnoses of 
alcoholism and poly-drug usage, in recovery phase, single 
episode major depression, and obsessive/compulsive and 
organic affective personality traits, with a GAF of 45/75.  
Dr. B.N.J. stated that the veteran demonstrated a major 
depressive syndrome superimposed upon a generalized diffuse 
cognitive impairment, most likely related to his addictive 
illness.  Mental status examination confirmed deficits in 
recall and recent memory and serious impairment in 
comprehension and abstract reasoning.  Dr. B.N.J. concluded 
that the veteran had a persistent and sustained impairment in 
his capacity to abstract, comprehend, and conceptualize, 
which got worse under pressure.  

By letter dated in March 1992, Dr. B.N.J. stated that the 
veteran demonstrated impairment in cognitive function, which 
might be a residual of his alcoholism coupled with a 
superimposed depressive component that aggravates and 
exaggerates his cognitive limitations.  Dr. B.N.J. stated 
that this condition would manifest itself in the veteran's 
work status by a decrease in abstract and comprehensive 
capability and slowing in production time.  He indicated that 
the veteran had the capacity to work, but may require 
consideration of a job placement alternative.  

The record contains a report from D.E.H., M.D., dated in 
November 1992, of a disability evaluation.  The veteran 
reported difficulty concentrating and sleeping, which had led 
him to request time off from work.  The veteran indicated 
that he had similar symptoms during military service and had 
been hospitalized for treatment.  He stated that the military 
examiners had wondered if he were malingering.  Dr. D.E.H. 
stated that following discharge from the military, the 
veteran seemed to function fairly well for a period of time.  
He noted that the veteran had been in weekly psychotherapy 
since September 1992.  The veteran reported that he had 
stopped using drugs and alcohol in December 1988.  Dr. D.E.H. 
stated that the veteran had depressed affect and seemed to 
feel anxious, if not hopeless, about his future.  He 
indicated impressions of recurrent major depression, mixed 
substance use disorder, in remission, possible organic mental 
disorder, and possible residual PTSD.  Dr. D.E.H. stated that 
the veteran suffered from a severe re-exacerbation of 
depression, which was originally reported during military 
service.  He further stated that the veteran's mental 
deterioration might be due to other organic factors, in light 
of his history of substance abuse.  He indicated that the 
veteran was disabled and would have a very difficult time 
functioning at any job which demanded sustained 
concentration.  

The record contains treatment records from J.S.S., M.D. dated 
from September 1992 to January 1994.  In April 1993, Dr. 
J.S.S. indicated a diagnosis of adjustment disorder with 
mixed emotional features, insomnia, anxiety, depression, poor 
concentration, and poor memory.  Dr. J.S.S. stated that the 
veteran had severe limitations and significant loss of 
psychological, physiological, personal and social adjustment.  
She noted that the veteran had poor concentration and poor 
memory and was being tested to rule out permanent brain 
damage.  In October 1993, Dr. J.S.S. indicated the same 
diagnosis, but reported that the veteran had marked 
limitations and was unable to engage in stress situations or 
interpersonal relations.  

A psychological evaluation was performed by R.H.W., Ph.D. in 
July 1993.  Dr. R.H.W. indicated impressions of depressive 
neurosis, alcohol abuse, and passive aggressive personality 
disorder.  

A mental residual functional capacity assessment for Social 
Security purposes was conducted in August 1993.  
The assessment showed no evidence of organic mental disorder, 
schizophrenic disorder, anxiety disorder, or somatoform 
disorder.  The assessment did note depressive syndrome 
characterized by sleep disturbance, decreased energy, 
difficulty concentrating or thinking, and thoughts of 
suicide.  The assessment also noted inflexible and 
maladaptive personality traits including persistent 
disturbances of mood or affect and passivity and 
aggressiveness.  

In June 1994, a psychological evaluation was performed by 
R.T.S., Ph.D.  Dr. R.T.S. indicated that the veteran was an 
alcoholic, who had not had a drink in six years, periodically 
heard a voice calling his name, and heard the voice of his 
father and others giving him advice and warnings.    

Mental status examination did not suggest serious psychiatric 
illness, but showed some residual brain damage.  This was 
most likely related to alcoholism, but could have been 
affected by the veteran's diabetes.  Dr. R.T.S. stated that 
depression was present, with major depression when activated, 
but dysthymia on a daily basis.  Dr. R.T.S. indicated 
impressions of alcohol dependence in remission for six years, 
organic mental disorder, probably alcoholic encephalopathy, 
with impaired memory, orientation and concentration, chronic 
dysthymia, and recurrent major depression with psychotic 
feature.  

The veteran was hospitalized at the Ridgeview Institute from 
July to September 1994, with an initial diagnosis of severe 
recurrent major depression, with psychotic features and 
alcohol and cocaine abuse.  The veteran reported that since 
he began using alcohol and cocaine again, his depression had 
become markedly more severe with suicidal ideation.  He 
stated that he had been struggling with depression for 
approximately three years and admitted to paranoid ideation 
that others were trying to hurt him.  He further indicated 
that he had a reputation as a troublemaker during military 
service and problems with military authority.  The examiner 
noted that the veteran had been hospitalized in 1984, 1985, 
1986 and 1987, as well as in 1969 during his military 
service.  Mental status examination on admission revealed 
depressed mood and affect, and markedly impaired insight and 
judgment.  During hospitalization, the veteran reported 
persistent auditory hallucinations and inappropriate 
fantasies.  Final diagnoses of depressed schizoaffective 
disorder and polysubstance abuse were indicated.  A global 
assessment of functioning (GAF) rating of 50/60 was 
indicated.  

Progress notes from Atlanta Mental Health Care, dated in 
September and October 1994, indicated an assessment of 
depression and low stress tolerance.  

In July 1995, the veteran filed an initial claim for VA 
benefits for service connection for organic mental disorder, 
impaired memory, orientation, and concentration, chronic 
dysthymia, and recurrent major depression with psychotic 
features. 

In his notice of disagreement, received in March 1996, the 
veteran indicated that he suffered from an organic mental 
disorder, but also wished compensation for loss of 
concentration, memory loss and PTSD due to cruel and unusual 
treatment while hospitalized during his military service.  

A VA examination was conducted in July 1996.  The examiner 
noted that the veteran had an extremely dull, listless, and 
apathetic manner.  The veteran reported hearing voices, and 
indicated that he slept "alright."  The examiner indicated 
that the veteran's thought processes were slowed and 
scattered, with no delusional or hallucinatory elements 
evident at that time, although he described them in the past.  
The examiner reviewed the claims file prior to providing a 
diagnosis.  He indicated that he questioned the previous 
diagnosis of organic brain syndrome, but continued it with 
the addition of major depressive reaction.  The examiner 
stated that the veteran's behavior during military service 
was not related to his present diagnoses.  

In a letter dated in November 1996, the veteran stated that 
he suffered from schizophrenia, as indicated in his military 
record.  The veteran indicated that he wished to be evaluated 
for PTSD, as it was indicated in his civilian records.  
He further indicted that his VA examination lasted about five 
minutes.  

The record contains a December 1996 letter from the Social 
Security Administration (SSA) confirming that the veteran's 
benefits would end in January 1997.  SSA indicated that the 
veteran reported that he was disabled due to memory loss, 
depression, PTSD, arthritis and ulcers.  However, the records 
reviewed showed that, despite depression and memory problems, 
the veteran was able to think, communicate, and act in his 
own interests, to get along with others, and to remember and 
follow simple instructions in order to perform some kinds of 
work-related activities.  

At a hearing before the undersigned in January 1998, the 
veteran testified that he was treated during service for 
memory loss in 1968.  He indicated that he was harassed by 
his platoon sergeant for having an improper haircut.  He 
began having problems remembering things and stated that for 
a while he could not work.  Transcript, p. 3.  The veteran 
testified that at his last duty station, in Germany, he was 
forcibly hospitalized and shackled in a room for ten days and 
given medication.  Even after being taken out of solitary 
confinement, the veteran had to wear leg restraints until he 
was sent back to the U.S.  Transcript, pp. 3-4.  He testified 
that he was hospitalized twice during service, the first in 
1968, for a couple of weeks for psychiatric evaluation 
following a court-martial due to his haircut.  Transcript, p. 
5.  He reported that during his hospitalization in the U.S. 
he was told that he might have to be hospitalized for a year 
if he wanted a medical profile.  Transcript, p. 16.  He 
stated that he first began using drugs and alcohol during 
service.  Transcript, p. 7.  He further stated that the 
military was difficult for a young black person in the late 
1960s.  He testified that people would try to run him over 
with cars.  Transcript, p. 14.  

The veteran indicated that following his discharge from 
service, he attempted to return to school, but had failed out 
because of problems concentrating.  Transcript, p. 6.  He 
testified that he was hospitalized after discharge in 1983 or 
1984 and continued to be under psychiatric care.  
Transcript, pp. 7-8.  The veteran stated that he had been 
unable to work since 1992, but was an electronics technician 
prior to that time.  Transcript, pp. 9, 11.  He indicated 
that his VA examination had lasted about three minutes.  
Transcript, p. 15.  

An independent medical evaluation (IME) of the veteran's 
records was conducted by K.T.H., M.D., in January 1999.  Dr. 
K.T.H. indicated review of the veteran's service medical 
records, as well as the treatment records and medical 
evaluations of record.  Dr. K.T.H. indicated that the veteran 
alleged an onset of major depression, PTSD, and schizophrenia 
during his period of active military service.  She stated 
that the available medical records did not support the 
veteran's contention that his present psychiatric 
difficulties were attributable to his years of military 
service.  The records provided sufficient data to indicate 
that the veteran suffered from symptoms of major depression 
during the 1990s, but not prior to that time period.  The 
veteran's symptoms of disturbed sleep, decreased, appetite, 
decreased energy, fatigue, guilt feelings, poor 
concentration, social withdrawal, and suicidal ideas 
supported this diagnosis.  None of these symptoms, with the 
exception of psychomotor retardation, was recorded during 
hospitalization in 1969, nor were other symptoms suggestive 
of depression.  

The records also supported a diagnosis of poly-substance 
abuse beginning in the 1960s.  Dr. K.T.H. indicated that the 
psychiatric symptoms that the veteran manifested near the end 
of his service were most likely a manifestation of substance 
abuse.  He experienced ongoing and significant difficulties 
with substance abuse, primarily alcohol, cocaine, and 
marijuana.  The veteran's substance abuse had been severe 
enough to lead to several detoxification admissions and long-
term participation in Alcoholics Anonymous.  

The records did not provide data to substantiate a diagnosis 
of PTSD.  There was no identifiable stressor, although the 
veteran was characterized as highly intolerant of stress with 
a high frustration level.  Dr. K.T.H. stated that it appeared 
that the veteran added PTSD to his allegations after an 
examining psychologist raised Vietnam related PTSD as a 
possible diagnosis, but it was unclear how that evaluator 
came to believe that the veteran served in Vietnam.  

Dr. K.T.H. stated that the record provided conflicting data 
regarding the presence of an organic mental disorder, a 
condition that, if present, was not attributable to military 
service.  The veteran's evaluators noted signs of cognitive 
inefficiency and mental disorganization.  Dr. K.T.H. 
indicated that the veteran had nearly seven years of 
educational efforts in more than 5 settings immediately 
following discharge from service.  She indicated that the 
veteran's correspondence with VA during his years of 
schooling were not typical of a college student, but 
suggested either a limited education or a learning 
disability.  She further indicated that due to the veteran's 
history of substance abuse, alcohol dementia was a plausible 
diagnostic consideration.  

Although a diagnosis of schizoaffective disorder was used by 
a treating physician in 1994, the presentation and course of 
illness were atypical for that condition.  Dr. K.T.H. noted 
that the veteran did experience florid, though, very 
transient psychotic symptoms during hospitalization in 1969, 
including grossly inappropriate behavior, public nakedness, 
posturing, paranoid delusions, auditory hallucinations, 
tangential and concrete thinking, inappropriate affect, and 
psychomotor retardation.  The veteran reported unspecified 
paranoid ideas and persistent auditory hallucinations in 
1994.  Dr. K.T.H. considered whether the veteran's psychotic 
symptoms during service and in 1994 were attributable to 
schizophrenia or schizoaffective disorder.  She indicated 
that it could be argued that the veteran's transient 
psychotic symptoms during service represented the incipient 
phase of a major mental illness such as schizophrenia.  
However, she concluded that the veteran's contemporaneous 
substance abuse was the likely explanation for his psychotic 
symptoms in both 1969 and 1994, and there was insufficient 
data to support either a present or long-standing diagnosis 
of schizophrenia or schizoaffective disorder.  Dr. K.T.H. 
noted that the veteran's pattern of illness diverged 
substantially from the natural course of these disorders, and 
that the veteran was actively abusing substances at the time 
of the psychotic manifestations.  She further noted that only 
minimal doses of antipsychotic medication may be required for 
substance-induced psychotic symptoms, in contrast to the high 
doses and protracted course that characterized the pattern 
for persons with schizophrenia or schizoaffective disorder.  
The veteran was given only minimal antipsychotic medication 
and his symptoms were present only briefly.  

Dr. K.T.H. noted that efforts to evaluate the veteran's 
functioning and course of illness were compromised by the 
absence of medical records or evidence of continuous 
treatment from 1969 to 1991.  She noted that it was 
remarkable that the file contained disability assessments 
with very few actual treatment records.  

The veteran was notified of the IME opinion and provided a 
copy of such under cover letter dated in January 1999.  In 
February 1999 the veteran responded that he had been trying 
for a long time to get compensation for what happened to him 
during his military service.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
psychoses, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The U.S. Court of Appeals for the Federal Circuit held that, 
"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The veteran has presented evidence of a current psychiatric 
disability.  The VA examiner in July 1996 indicated diagnoses 
of organic brain syndrome and major depressive reaction.  The 
veteran's hospitalization records from 1994 indicated 
diagnoses of depressed schizoaffective disorder and poly-
substance abuse.  Progress notes from Atlanta Mental Health 
Care indicated assessments of depression and low stress 
tolerance.  A psychological evaluation in June 1994 by Dr. 
R.T.S. indicated impressions of alcohol dependence in 
remission for six years, organic mental disorder, probably 
alcoholic encephalopathy, with impaired memory, orientation, 
and concentration, chronic dysthymia, and recurrent major 
depression with psychotic feature.  Treatment records from 
Dr. J.S.S. indicated a diagnosis of adjustment disorder with 
mixed emotional features, insomnia, anxiety, depression, poor 
concentration, and poor memory.  Dr. D.E.H. indicated 
impressions of recurrent major depression, mixed substance 
use disorder in remission, possible organic mental disorder, 
and possible residual PTSD in November 1992.  In March 1991, 
Dr. B.N.J. indicated diagnoses of alcoholism and poly-drug 
usage, in recovery phase, single episode major depression, 
and obsessive/compulsive and organic affective personality 
traits.  After review of these records, Dr. K.T.H. indicated 
that the veteran had symptoms of depression, poly-substance 
abuse, and possible organic mental disorder.  

The veteran has presented evidence of inservice occurrence of 
a psychiatric disorder.  The veteran's service medical 
records from July to August 1969 indicated diagnoses of 
paranoid personality disorder, and paranoid type 
schizophrenic reaction manifested by psychomotor retardation, 
autistic and concrete ideation, inappropriate affect, 
paranoid delusions, and auditory hallucinations.  At 
discharge in September 1969, no psychiatric disease was 
found.  

However, the record contains no probative medical evidence, 
which provides a nexus between the veteran's current 
symptomatology and any psychiatric disorder in service.  As 
noted by Dr. K.T.H., in her IME, the record contains no 
records of treatment or hospitalization from 1969 to 1991.  
The veteran did report detoxification treatment on several 
occasions and indicated at the January 1998 hearing that he 
had been hospitalized in 1983 or 1984, fourteen years after 
discharge from service.  In his report in November 1992, Dr. 
D.E.H. indicated that the veteran suffered from a severe re-
exacerbation of depression, which was originally reported 
during military service.  Dr. D.E.H. indicated that this 
history of similar problems during service was provided by 
the veteran.  Dr. D.E.H. further indicated that the veteran's 
mental deterioration might be due to other organic factors, 
in light of history of substance abuse.  The service medical 
records contain no diagnosis of depression.  As there is no 
medical evidence of record to support the reported history, 
the opinion based upon it has no probative value.  See Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  

In addition, in March 1991 Dr. B.N.J. indicated that the 
veteran's generalized diffuse cognitive impairment was most 
likely related to his addictive illness.  On mental status 
examination in June 1994, Dr. R.T.S. indicated that the 
veteran showed some residual brain damage, most likely 
related to alcoholism, but could have been affected by the 
veteran's diabetes.  Dr. R.T.S. also indicated that the 
veteran provided a history of a major depressive episode 
during the last year of his Army career.  Dr. R.T.S. did not 
provide an opinion as to any nexus between the veteran's 
current psychiatric condition and the history provided by the 
veteran.  Again, there is no medical evidence to support this 
history.  See Swann, and Reonal, supra.  During 
hospitalization in 1994, the veteran indicated that he had 
been struggling with depression for three years, and this 
condition had worsened when he began using alcohol and 
cocaine again.  The VA examiner in July 1996 indicated that 
the veteran's behavior during military service was not 
related to his present diagnosis. 

Finally, Dr. K.T.H. in an IME indicated that the available 
medical records did not support the veteran's contention that 
his present psychiatric difficulties were attributable to his 
years of military service.  She indicated that symptoms of 
major depression were not recorded prior to the 1990s.  She 
further indicated that the only present diagnosis which 
existed during service was poly-substance abuse.  Dr. K.T.H. 
indicated that the veteran's symptoms near the end of his 
service were most likely a manifestation of substance abuse.  
She reported that the evidence of record was conflicting as 
to the presence of an organic mental disorder, but if such 
were present, it was not attributable to military service.  
Dr. K.T.H. noted that the veteran was diagnoses with a 
schizoaffective disorder in 1994 and in 1969 during military 
service, but stated that the veteran's psychotic symptoms 
during service were attributable to substance abuse and there 
was insufficient date to support either a present or long-
standing diagnosis of schizophrenia or schizoaffective 
disorder.  Without competent medical evidence of a nexus 
between present symptomatology and an incident of service, 
the veteran's claim cannot be well grounded.  




ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

- 2 -


- 14 -


